VIA EDGAR May 21, 2014 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln New York Account N for Variable Annuities (“Registrant”) and Lincoln Life & Annuity Company of New York (“Depositor”) File No. 333-193278; Pre-Effective Amendment No. 1 (“Amendment”) Ladies and Gentlemen: Lincoln Life & Annuity Company of New York filed the above-referenced Amendment to the Registration Statement on May 16, 2014. Pursuant to Rule 461 under the Securities Act of 1933, Lincoln Life & Annuity Company of New York, in its capacity as Depositor for the Registrant, and Lincoln Financial Distributors, Inc., in its capacity as Principal Underwriter, respectfully request that the effective date of the Amendment be accelerated and that the amended Registration Statement be declared effective on May 21, 2014, or as soon as possible thereafter. Please contact Scott C. Durocher, Esquire at 860-466-1222 with any questions or comments regarding this request. Sincerely, Lincoln Life & Annuity Company of New YorkLincoln Financial Distributors, Inc.(Depositor)(Principal Underwriter) ­­/s/ Stephen R. Turer/s/ Noreen T. Fitzpatrick By:Stephen R. TurerBy:Noreen T. Fitzpatrick Vice PresidentVice President, Financial Institutions Group Lincoln Life & Annuity Company of New YorkLincoln Financial Distributors, Inc.
